Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the Request for Continued Examination filed 30 August 2021.  Claims 2, 13 have been amended.  Claims 1 and 19-20 have been canceled.  2-18, 21 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 August 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

(s) 2-9, 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al. (US 2003/0060765 A1) in view of Chong et al. (US 2002/0184610 A1).

Claim 1. (Cancelled)

Claim 2. Campbell discloses a system, comprising: 
an ambulatory medical infusion pump, the ambulatory medical infusion pump associated with a specific user, an improved portable (ambulatory) device (0005) wherein an individual navigates through a menu on the display to access and/or modify control parameters and data, such as personal identification information, stored in the memory (P. 0049), 
the ambulatory medical infusion pump including an internal processor, the infusion device houses a processor that sends information to, or receives information from, a memory, an LCD, a keypad, a reservoir, etc. (P. 0049) 
configured to control operations of the ambulatory medical infusion pump and a memory configured to store data relating to operation of the ambulatory medical infusion pump, allowing a user to access and modify control parameters and data stored in the memory such as basal parameters, bolus parameters, priming parameters, alarms, limits, infusion set feedback, personal identification ; and 
software configured to be operable on a computing device, wherein the software is programmed to: establish a connection between the ambulatory medical infusion pump and the computing device, a computer connected to a cradle may be used to provide an interface between the individual and the infusion device (P. 0054) to configure the infusion device (P. 0058) wherein data may be downloaded through the cradle connected to the remotely located computer over communication lines, by modem or wireless connection, wherein the cradle establishes communication with the infusion device and data is transferred between the computer and the infusion device (P. 0059) and data may be displayed on the computer monitor (P. 0066) It is clear that the remote computer must host the control program for connecting to and setting parameters of the infusion pump; 
receive data relating to operation of the ambulatory medical infusion pump stored in the memory of the ambulatory medical infusion pump through the connection between the ambulatory medical infusion pump and the computing device, data is transferred between the computer and the infusion device (P. 0059), using the software (P. 0063) health care ; and 
display information received from the ambulatory medical infusion pump on a user interface presented on a display, data may be displayed via screens on the computer monitor (P. 0066), 
wherein the user interface includes a plurality of … windows, each window corresponding to a different aspect of treatment of the user with the ambulatory medical infusion pump …, the data is displayed on different screens of a computer monitor, including, for example, each of the display screens falls into one of four categories: information, select, set, or confirmation (P. 0066), 
… bring the window … as an active window in which a user can view and edit information relating to the different aspect of treatment with the ambulatory medical infusion pump … , the computer may provide an interface between the individual and the infusion device (P. 0054) which can be used alone or combined with data from a glucose meter, monitor, or other sensors, and/or devices to assist the user and/or the health care professional in making intelligent therapy decisions (P. 0058) to select a .

Campbell does not disclose display information … when the ambulatory medical infusion pump is not connected to the computing device, as disclosed in the claims.  However, in the same field of invention, Chong discloses a single application can handle multiple modes, channels and device capabilities (P. 0016) including multi-modal operation for real-time, disconnected, and asynchronous access (P. 0148).  Therefore, considering the teachings of Campbell and Chong, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine display information …  when the ambulatory medical infusion pump is not connected to the computing device with the teachings of Campbell.  One would have been motivated to combine display information …  when the ambulatory medical infusion pump is not connected to the computing device with the teachings of Campbell in order to provide the user with a more flexible system by allowing the user to continue to have access to the data on the computing device if the pump is not available.

Campbell does not disclose wherein the user interface includes a plurality of stacked windows, … each window having a corresponding tab displayed on the user interface adjacent to the tabs of the other windows; each tab being selectable to bring the window corresponding to that tab to a top of the stack … while the windows corresponding to the other tabs remain in the background, as disclosed in the claims.  However, in the same field of invention, Chong discloses implementing a user interface including stacked tabs in a tabbed pane, wherein a selected tab is moved to the top of the z-order of the tabs and replaces other non-selected tabs (P. 0402, Figs. 45-51) wherein the user may enter data in a field of a selected tab (P. 0402, Fig. 46) wherein a user may select a value from a dropdown list or enter the value if the desired option is not available (P. 0409) While the tabbed windows in Chong are for the configuration program, tabbed windows are common and well-known in the art for application user interfaces.  Therefore, considering the teachings of Campbell and Chong, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine wherein the user interface includes a plurality of stacked windows, … each window having a corresponding tab displayed on the user interface adjacent to the tabs of the other windows; each tab being selectable to bring the window corresponding to that tab to a top of the stack … while the windows corresponding to the other tabs remain in the background with the teachings of Campbell and Chong.  One would have been motivated to combine wherein the user interface includes a plurality of stacked windows, … each window having a to the tabs of the other windows; each tab being selectable to bring the window corresponding to that tab to a top of the stack … while the windows corresponding to the other tabs remain in the background with the teachings of Campbell and Chong in order to provide an easy to use and intuitive user interface that makes efficient user of display real estate by implementing a common and well-known user interface configuration and the Supreme Court in KSR International Co. v. Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.
	
Claim 3.  Campbell and Chong disclose the system of claim 2, and Campbell further discloses the software is further programmed to generate a report relating to use of the medical infusion pump by the user, information displayed to the user includes historical data (such as the times and volumes of the latest dosages, program changes, when priming occurred, and the like), power supply status, reservoir status, and the like (P. 0049) on the information screens and further including information such as statuses, statistics, and historical data, including dates and time priming was commanded, basal rates were modified, boluses were delivered and their amounts, and the like. (P. 0067).

information displayed to the user includes historical data (such as the times and volumes of the latest dosages, program changes, when priming occurred, and the like), power supply status, reservoir status, and the like (P. 0049) on the information screens and further including information such as statuses, statistics, and historical data, including dates and time priming was commanded, basal rates were modified, boluses were delivered and their amounts, and the like. (P. 0067).

Claim 5.  Campbell and Chong disclose the system of claim 3, and Campbell further discloses the report includes information regarding delivery of boluses of medicament provided by the medical infusion pump, information displayed to the user includes historical data (such as the times and volumes of the latest dosages, program changes, when priming occurred, and the like), power supply status, reservoir status, and the like (P. 0049) on the information screens and further including information such as statuses, statistics, and historical data, including dates and time priming was commanded, basal rates were modified, boluses were delivered and their amounts, and the like. (P. 0067).

information displayed to the user includes historical data (such as the times and volumes of the latest dosages, program changes, when priming occurred, and the like), power supply status, reservoir status, and the like (P. 0049) on the information screens and further including information such as statuses, statistics, and historical data, including dates and time priming was commanded, basal rates were modified, boluses were delivered and their amounts, and the like. (P. 0067).

Claim 7.  Campbell and Chong discloses the system of claim 3, and Campbell further discloses the report includes information regarding alerts provided by the medical infusion pump, information displayed to the user includes historical data (such as the times and volumes of the latest dosages, program changes, when priming occurred, and the like), power supply status, reservoir status, and the like (P. 0049) on the information screens and further including information such the dates and times errors occurred, and alarms were activated. (P. 0067).

Claim 8.  Campbell and Chong disclose the system of claim 2, and Campbell further discloses the information includes historical information relating to use of the medical information displayed to the user includes historical data (such as the times and volumes of the latest dosages, program changes, when priming occurred, and the like), power supply status, reservoir status, and the like (P. 0049) on the information screens and further including information such as statuses, statistics, and historical data, including dates and time priming was commanded, basal rates were modified, boluses were delivered and their amounts, and the like. (P. 0067).

Claim 9.  Campbell and Chong disclose the system of claim 2, and Campbell further discloses the software is further programmed to display information received from the medical infusion pump in a graphical format on the display, the information can include graphics such as a meter bar or a sliding scale to indicate, e.g., the amount of power remaining in the power supply, or the amount of medicament remaining in the reservoir, how far an individual has scrolled through a list of data, and the like (P. 0051).

Claim 12.  Campbell and Chong disclose the system of claim 2, and Campbell further discloses wherein the medical infusion pump is an insulin pump, the infusing device may be an insulin pump (P. 0045).

(s) Claim(s) 10, 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al. (US 2003/0060765 A1) in view of Chong et al. (US 2002/0184610 A1) and further in view of Halpern et al. (US 5,687,717).

Claim 10.  Campbell and Chong disclose the system of claim 2, but do not disclose wherein the software is further configured to receive information from a plurality of medical infusion pumps associated with a plurality of different users, as disclosed in the claims.  However, Campbell discloses the infusion device can communicate with other devices (P. 0058).  In the same field of invention, Halpern discloses using a portable computer with a graphical user interface (C. 5, L. 36-45) a patient monitoring system for monitoring a plurality of patients from a single device connected to a chassis, wherein different modules are assigned to each patient, and a single patient can be monitored at a time, or a split window mode can be used to monitor both patients (C. 14, L. 48-61, Fig. 10) In Fig. 10, only a single patient is being monitored and only one window of the GUI is displayed.  Therefore, considering the teachings of Campbell, Chong and Halpern, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine wherein the software is further configured to receive information from a plurality of medical infusion pumps associated with a plurality of different users with the teachings of Campbell and Chong.  One would have been motivated to combine wherein the software is further configured to receive information from a plurality of medical infusion pumps associated with a plurality with the teachings of Campbell and Chong in order to increase the flexibility and efficiently of Campbell by allowing remotely located medical caregivers to effectively monitor and control modules in real time for a plurality of patients from a single device (Halpern: C. 1, L. 39-41).
	
Claim 11.  Campbell, Chong and Halpern disclose the system of claim 10, and Halpern discloses using a portable computer with a graphical user interface (C. 5, L. 36-45) a patient monitoring system for monitoring a plurality of patients from a single device connected to a chassis, wherein different modules are assigned to each patient, and a single patient can be monitored at a time, or a split window mode can be used to monitor both patients (C. 14, L. 48-61, Fig. 10) In Fig. 10, only a single patient is being monitored and only one window of the GUI is displayed.  Therefore, considering the teachings of Campbell, Chong and Halpern, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine where the software is further programmed to cause a window corresponding to a specific user of the plurality of users to be made the active window by upon selection of a name of the specific user on the user interface with the teachings of Campbell, Chong and Halpern.  One would have been motivated to combine where the software is further programmed to cause a window corresponding to a specific user of the plurality of users to be made the active window by upon selection of a name of the specific user on the user interface with the teachings of Campbell, Chong and Halpern .

Claim(s) Claim(s) 13-18, 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al. (US 2003/0060765 A1) in view of Halpern et al. (US 5,687,717) and further in view of Chong et al. (US 2002/0184610 A1).

Claim 13 Campbell discloses a method of monitoring use of an ambulatory medical infusion pump, comprising: 
establishing a connection between a computing device, a computer connected to a cradle may be used to provide an interface between the individual and the infusion device (P. 0054) to configure the infusion device (P. 0058) wherein data may be downloaded through the cradle connected to the remotely located computer over communication lines, by modem or wireless connection, wherein the cradle establishes communication with the infusion device and data is transferred between the computer and the infusion device (P. 0059) and data may be displayed on the computer monitor (P. 0066) It is clear that the remote computer must host the control program for connecting to and setting parameters of the infusion pump
an ambulatory medical infusion pump, an improved portable (ambulatory) device (0005) wherein an individual navigates through a menu on the display to access and/or modify control parameters and data, such as personal identification information, stored in the memory (P. 0049) 
having an internal processor configured to control operations of the ambulatory medical pump, the infusion device houses a processor that sends information to, or receives information from, a memory, an LCD, a keypad, a reservoir, etc. (P. 0049); 
receiving at a computing device data stored in memory of a medical infusion pump associated with a specific user relating to operation of the medical infusion pump by the user, the information received through connection between the medical infusion pump and the computing device, data is transferred between the computer and the infusion device (P. 0059), using the software (P. 0063) health care professionals, infusion device users, and/or caregivers, may program the infusion device by accessing and changing various control parameters using a menu structure to view and the control parameters they wish to view or adjust (P. 0064) and data may be displayed on the computer monitor (P. 0066); and 
displaying the information received from the medical infusion pump on a user interface presented on a display communicatively coupled with the computing data may be displayed via screens on the computer monitor (P. 0066),
wherein the user interface includes a plurality of … windows, each window … is displayed on the user interface …, selectable to bring the window … as an active window to view and edit information … , the computer may provide an interface between the individual and the infusion device (P. 0054) which can be used alone or combined with data from a glucose meter, monitor, or other sensors, and/or devices to assist the user and/or the health care professional in making intelligent therapy decisions (P. 0058) to select a therapy, such as an insulin formulation concentration, medication, sedative, hormone, vitamins, or the like (P. 0065) the screens may be generated by a computer monitor (P. 0066) the individual may access up to four different screens, including a Main Menu screen, a Set Easy Bolus screen, a Set Bolus screen, or a Status screen (P. 0076) Different screens may be provided for different aspects of the selected therapy.

Campbell does not disclose receiving information from a plurality of medical pumps associated with a plurality of different users, as disclosed in the claims.  However, Campbell discloses the infusion device can communicate with other devices (P. 0058).  In the same field of invention, Halpern discloses using a .  Therefore, considering the teachings of Campbell and Halpern, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine receiving information from a plurality of medical pumps associated with a plurality of different users with the teachings of Campbell.  One would have been motivated to combine receiving information from a plurality of medical pumps associated with a plurality of different users with the teachings of Campbell in order to increase the flexibility and efficiently of Campbell by allowing remotely located medical caregivers to effectively monitor and control modules in real time for a plurality of patients from a single device.
	
Campbell does not disclose displaying the information … when the computing device is not connected to the ambulatory medical infusion pump, as disclosed in the claims.  However, in the same field of invention, Chong discloses a single application can handle multiple modes, channels and device capabilities (P. 0016) including multi-modal operation for real-time, disconnected, and asynchronous access (P. 0148).  Therefore, teachings of Campbell, Halpern and Chong, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine displaying the information … when the computing device is not connected to the ambulatory medical infusion pump with the teachings of Campbell and Halpern.  One would have been motivated to combine displaying the information … when the computing device is not connected to the ambulatory medical infusion pump with the teachings of Campbell and Halpern in order to provide the user with a more flexible system by allowing the user to continue to have access to the data on the computing device if the pump is not available.

Campbell does not disclose wherein the user interface includes a plurality of stacked windows, each window corresponding to a specific user of the plurality of users and having a corresponding tab including a name of the specific user that is displayed on the user interface adjacent the tabs of the other windows, each tab being selectable to bring the window corresponding to that tab to a top of the stack as an active window to view and edit information pertaining to the specific user of the plurality of users while the windows corresponding to the other tabs remain in the background, as disclosed in the claims.  However, Halpern discloses using a portable computer with a graphical user interface (C. 5, L. 36-45) a patient monitoring system for monitoring a plurality of patients from a single device connected to a chassis, wherein different modules are assigned to each patient, and a single patient can be monitored at a time, or a split window mode can be used to monitor both  and Chong discloses implementing a user interface including stacked tabs in a tabbed pane, wherein a selected tab is moved to the top of the z-order of the tabs and replaces other non-selected tabs (P. 0402, Figs. 45-51) wherein the user may enter data in a field of a selected tab (P. 0402, Fig. 46) wherein a user may select a value from a dropdown list or enter the value if the desired option is not available (P. 0409) While the tabbed windows in Chong are for the configuration program, tabbed windows are common and well-known in the art for application user interfaces.  Therefore, considering the teachings of Campbell, Halpern and Chong, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine wherein the user interface includes a plurality of stacked windows, each window corresponding to a specific user of the plurality of users and having a corresponding tab including a name of the specific user that is displayed on the user interface adjacent the tabs of the other windows, each tab being selectable to bring the window corresponding to that tab to a top of the stack as an active window to view and edit information pertaining to the specific user of the plurality of users while the windows corresponding to the other tabs remain in the background with the teachings of Campbell, Halpern and Chong.  One would have been motivated to combine wherein the user interface includes a plurality of stacked windows, each window corresponding to a specific user of the plurality of users and having a corresponding tab including a name of the specific user that is displayed on the user interface adjacent the tabs of the other windows, each tab being selectable to bring the window corresponding to that tab to a top of the stack as an to view and edit information pertaining to the specific user of the plurality of users while the windows corresponding to the other tabs remain in the background with the teachings of Campbell, Halpern and Chong in order to increase the flexibility and efficiently of Campbell by allowing remotely located medical caregivers to effectively monitor and control modules in real time for a plurality of patients from a single device (Halpern: C. 1, L. 39-41) using an easy to use and intuitive user interface that makes efficient user of display real estate by implementing a common and well-known user interface configuration.
	
Claim(s) 14, 15 is/are directed to method claim(s) that include(s) similar limitations as the system claim(s) of Claim(s) 3, 4 and without any limitations from Halpern, and is/are, therefore, similarly rejected over Campbell in view of Chong.

Claim(s) 16 is/are directed to method claim(s) that include(s) similar limitations as the system claim(s) of Claim(s) 5, 6, and 7 and without any limitations from Halpern, and is/are, therefore, similarly rejected over Campbell in view of Chong.

Claim(s) 17, 18, 21 is/are directed to method claim(s) that include(s) similar limitations as the system claim(s) of Claim(s) 8, 9, 12 and without any limitations from Halpern, and is/are, therefore, similarly rejected over Campbell in view of Chong.

Claim 19-20. (Cancelled)

Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argues:
Independent claim 2 has been amended to recite that each stacked window corresponds “to a different aspect of treatment of the user with the ambulatory medical infusion pump” and that selection of the window causes the window to become active such that “a user can view and edit information relating to the different aspect of treatment with the ambulatory medical infusion pump.” Independent claim 13 has been amended to recite that each stacked window is “corresponding to a specific user of the plurality of users” and selecting a tab with “a name of the specific user” makes the selected window active “to view and edit information pertaining to the specific user.”

The examiner has rejected the amended claims over new prior art reference Campbell in view of Chong and Halpern.
Campbell discloses a portable (ambulatory) device that can connect to a plurality of different devices, including blood glucose meters, monitors, sensors and insulin pumps.  The infusion device can connect to a remote computer and the menus for programming the insulin device may be displayed on the screen of the remote computer 
Previously used prior art reference discloses being able to display data from the infusion device while not being connected to the infusion device, and Chong further discloses a tabbed interface for a user to be able to select different windows and to view and enter data in each window.  This provides a well-known and intuitive windowing user interface to a user of Campbell for accessing, viewing and configuring the data of the infusion device.
Halpern discloses connecting a portable computer through a chassis to respective medical devices set up to monitor and/or treat each of a plurality patients.  Each patient can be assigned and monitored via a respective GUI window displayed exclusive of a window for a different patient.  Halpern discloses that this allows remotely located medical caregivers to effectively monitor and control modules in real time for a plurality of patients from a single device.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        3/12/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177